 



EXHIBIT 10.12

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT (this “Agreement”), originally dated as of
July 1, 2002, and hereby amended and restated in its entirety, as of July 27,
2004 (the “Restatement Date”), by and between ASSOCIATED MATERIALS INCORPORATED,
a Delaware corporation (the “Company”), and MICHAEL CAPORALE, JR., an individual
residing in the State of Ohio (the “Executive”).

W I T N E S S E T H :

          WHEREAS, the Executive and the Company are currently parties to that
certain Amended and Restated Agreement, dated February 5, 2002, by and between
the Company and the Executive (the “Predecessor Agreement”);

          WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated
as of March 16, 2002, among Associated Materials Holdings Inc. (formerly known
as Harvest/AMI Holdings Inc.) (“Parent”), Simon Acquisition Corp. and the
Company (the “Merger Agreement”), the Company became a wholly-owned subsidiary
of Parent upon consummation of the transactions contemplated by the Merger
Agreement;

          WHEREAS, the Executive and the Company, mutually desire to cancel the
Predecessor Agreement, and, in connection therewith, for the Company and the
Executive to enter into this Agreement;

          WHEREAS, on March 4, 2004, all of the stock of Parent was exchanged
for stock of AMH Holdings, Inc. (“AMH”) as part of a series of corporate
reorganization transactions, and Parent became a wholly-owned subsidiary of AMH;

          WHEREAS, the Company desires to retain the services and employment of
the Executive on behalf of the Company following the Offer Completion Date, as
such term is defined in the Merger Agreement, and the Executive desires to
continue his employment with the Company, upon the terms and conditions
hereinafter set forth;

          WHEREAS, pursuant to Section 12(g) of this Agreement, this Agreement
may be amended in writing by the parties hereto; and

          WHEREAS, the Company and the Executive mutually desire to amend and
restate this Agreement as set forth herein.

          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein and for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Employment. On the terms and subject to the conditions set forth herein,
the Company hereby employs the Executive as the President and Chief Executive
Officer of the Company, and the Executive accepts such employment, for the
Employment Term (as defined in Section 3). During the Employment Term, the
Executive shall serve as the President and Chief Executive Officer of the
Company and shall report solely to the Board of Directors of the Company (the
“Board”), performing such duties as shall be reasonably required of a president
and chief executive officer, and shall have such other powers and perform such
other duties as may from time to time be assigned to him by the Board. The
Executive’s principal place of employment hereunder shall be the Company’s
current headquarters in Cuyahoga Falls, Ohio, or at any place of business of the
Company that is within a fifty (50)-mile radius of the Company’s current
headquarters (unless otherwise consented to by the Executive), subject to
ordinary travel required by his employment. Promptly following the commencement
of the Employment Term, the Company shall take all action necessary to appoint
the Executive as a director of the Company, and thereafter, for so long as the
Executive remains the President and Chief Executive Officer of the Company,
(a) AMH shall vote the common stock of the Company owned by AMH for the election
of the Executive as a director of the Company, and the Executive agrees to serve
as such a director, and (b) while the Executive is a director of the Company,
the Executive shall be a member of any Executive Committee or substantially
similar committee of the Board, if such a committee exists at any time. To the
extent requested by the Board, the Executive shall also serve on any other
committees of the Board and/or as a director, officer or employee of AMH or any
other person or entity which, from time to time, is a direct or indirect
subsidiary of AMH (AMH and each such subsidiary, person or entity, other than
the Company, are hereinafter referred to collectively as the “Affiliates,” and
individually as an “Affiliate”). The Executive’s service as a director of the
Company or as a director, officer or employee of any Affiliate shall be without
additional compensation.

     2. Performance. The Executive will serve the Company faithfully and to the
best of his ability and will devote his full business time, energy, experience
and talents to the business of the Company and the Affiliates; provided,
however, that it shall not be a violation of this Agreement for the Executive to
manage his personal investments and business affairs, or to engage in or serve
such civic, community, charitable, educational, or religious organizations as he
may reasonably select so long as such service does not interfere with the
Executive’s performance of his duties hereunder.

     3. Employment Term. Subject to earlier termination pursuant to Section 6,
the Executive’s term of employment hereunder shall begin on the Offer Completion
Date (hereinafter referred to as the “Commencement Date”) and continue through
the date which is three (3) years following the Commencement Date; provided,
however, that beginning on the first anniversary of the Commencement Date, and
on each subsequent anniversary of the Commencement Date, such term shall be
automatically extended by an additional one (1) year beyond the end of the
then-current term, unless, at least thirty (30) days before such first
anniversary of the Commencement Date, or thirty (30) days before any such
subsequent anniversary of the Commencement Date, the Company gives written
notice to the Executive that the Company does not desire to extend the term of
this Agreement, in which case, the term of employment hereunder shall terminate
as of the third anniversary of the Commencement Date or the end of the
then-current term, as applicable (the term of employment hereunder, including
any

-2-



--------------------------------------------------------------------------------



 



extensions, in accordance with this Section 3, shall be referred to herein as
the “Employment Term”).

     4. Compensation and Benefits.

          (a) Salary. As compensation for his services hereunder and in
consideration of the Executive’s other agreements hereunder, during the
Employment Term, the Company shall pay the Executive a base salary, payable in
equal installments in accordance with the Company’s payroll procedures, at an
annual rate of Six Hundred Thousand Dollars ($600,000), subject to annual review
by the Board, which may increase, but not decrease, the Executive’s base salary.

          (b) Annual Incentive Bonus; Stock Options. (1) The Executive shall be
entitled to participate in an annual incentive bonus arrangement established by
the Company on terms and conditions substantially as set forth in Exhibit A
hereto. The Executive shall not be entitled to participate in any other annual
cash bonus plan, program or arrangement with respect to any period to which the
annual incentive bonus arrangement described in the immediately preceding
sentence applies.

          (2) The Executive shall also be entitled to participate in the stock
option plan established by Parent or AMH.

          (c) Retirement, Medical, Dental and Other Benefits. During the
Employment Term, the Executive shall, in accordance with the terms and
conditions of the applicable plan documents and all applicable laws, be eligible
to participate in the various retirement, medical, dental and other employee
benefit plans made available by the Company, from time to time, for its
executives.

          (d) Vacation; Sick Leave. During the Employment Term, the Executive
shall be entitled to not less than four (4) weeks of vacation during each
calendar year and sick leave in accordance with the Company’s policies and
practices with respect to its executives.

          (e) Business Expenses. (1) The Company shall reimburse or advance
payment to the Executive for all reasonable expenses actually incurred by him in
connection with the performance of his duties hereunder in accordance with
policies established by the Company from time to time and subject to receipt by
the Company of appropriate documentation.

          (2) During the Employment Term, the Executive shall be paid an
automobile allowance in the amount of $1,000 per month and such additional
amount as necessary to reimburse the Executive for the use and maintenance of
such automobile in the performance of his duties on behalf of the Company, in
accordance with Company policies and upon receipt by the Company of such
appropriate documentation as it may require. Such allowance shall be paid by the
Company to the Executive on the last business day of each month or otherwise in
accordance with Company policy.

          (3) During the Employment Term, the Company shall reimburse the
Executive for monthly dues for one country-club membership and business-related
expenses in connection with such country club membership in accordance with
policies established

-3-



--------------------------------------------------------------------------------



 



by the Company from time to time and upon receipt by the Company of appropriate
documentation.

     5. Covenants of the Executive. The Executive acknowledges that in the
course of his employment with the Company he has and will become familiar with
the Company’s and the Affiliates’ trade secrets and with other confidential
information concerning the Company and the Affiliates, and that his services are
of special, unique and extraordinary value to the Company and the Affiliates.
Therefore, the Company and the Executive mutually agree that it is in the
interest of both parties for the Executive to enter into the restrictive
covenants set forth in this Section 5 and that such restrictions and covenants
are reasonable given the nature of the Executive’s duties and the nature of the
Company’s business.

          (a) Noncompetition. During the Employment Term and for the Restricted
Period (as hereinafter defined) following termination of the Employment Term,
the Executive shall not, within any jurisdiction or marketing area in which the
Company or any Affiliate is doing or is qualified to do business, directly or
indirectly, own, manage, operate, control, be employed by or participate in the
ownership, management, operation or control of, or be connected in any manner
with, any Business (as hereinafter defined), provided that the Executive’s
ownership of securities of two percent (2%) or less of any class of securities
of a public company shall not, by itself, be considered to be competition with
the Company or any Affiliate. For purposes of this Agreement, “Business” shall
mean the manufacturing, production, distribution or sale of exterior residential
building products, including, without limitation, vinyl siding, windows,
fencing, decking, railings and garage doors, or any other business of a type and
character engaged in by the Company or an Affiliate during the Employment Term.
For purposes of this Agreement, the “Restricted Period” shall be (1) in the case
of termination of the Executive’s employment as a result of termination by the
Company for Cause (as defined in Section 6 or Section 8(e)(i)) or the
Executive’s resignation without Good Reason (as defined in Section 7(b)) or the
Executive’s resignation during the Post-Change Period (as defined in
Section 8(e)(iv)) other than in accordance with Section 8(b), the remaining
Employment Term; and (2) in the case of termination of employment under any
other circumstances, the two (2) year period with respect to which the Executive
receives cash severance payments, whether paid in installments or a lump-sum.

          (b) Nonsolicitation. During the Employment Term and for the Restricted
Period following termination of the Employment Term, the Executive shall not,
directly or indirectly, (i) employ any individual who is or was an employee of
the Company or any Affiliate during the Employment Term and who is or was
granted options to purchase stock of an Affiliate or the Company or who is or
was a party to an employment or severance agreement with the Company;
(ii) solicit for employment or otherwise contract for the services of any
individual who is or was an employee of the Company or any Affiliate during the
Employment Term; (iii) otherwise induce or attempt to induce any employee of the
Company or an Affiliate to leave the employ of the Company or such Affiliate, or
in any way knowingly interfere with the relationship between the Company or any
Affiliate and any employee respectively thereof; or (iv) induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any Affiliate to cease doing business with the Company or such
Affiliate.

-4-



--------------------------------------------------------------------------------



 



          (c) Nondisclosure; Inventions. For the Employment Term and thereafter,
(i) the Executive shall not divulge, transmit or otherwise disclose (except as
legally compelled by court order, and then only to the extent required, after
prompt notice to the Board of any such order), directly or indirectly, other
than in the regular and proper course of business of the Company and the
Affiliates, any customer lists, trade secrets or other confidential knowledge or
information with respect to the operations or finances of the Company or any
Affiliates or with respect to confidential or secret processes, services,
techniques, customers or plans with respect to the Company or the Affiliates
(all of the foregoing collectively hereinafter referred to as, “Confidential
Information”), and (ii) the Executive will not use, directly or indirectly, any
Confidential Information for the benefit of anyone other than the Company and
the Affiliates; provided, however, that the Executive has no obligation, express
or implied, to refrain from using or disclosing to others any such knowledge or
information which is or hereafter shall become available to the general public
other than through disclosure by the Executive. All Confidential Information,
new processes, techniques, know-how, methods, inventions, plans, products,
patents and devices developed, made or invented by the Executive, alone or with
others, while an employee of the Company which are related to the business of
the Company and the Affiliates shall be and become the sole property of the
Company, unless released in writing by the Board, and the Executive hereby
assigns any and all rights therein or thereto to the Company.

          (d) Nondisparagement. During the Employment Term and thereafter, the
Executive shall not take any action to disparage or criticize the Company or any
Affiliate or their respective employees, directors, owners or customers or to
engage in any other action that injures or hinders the business relationships of
the Company or any Affiliate. Nothing contained in this Section 5(d) shall
preclude the Executive from enforcing his rights under this Agreement.

          (e) Return of Company Property. All Confidential Information, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company or an Affiliate, whether prepared by the Executive or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of the Company and shall
be delivered to the Company, and not retained by the Executive (including,
without limitations, any copies thereof), promptly upon request by the Company
and, in any event, promptly upon termination of the Employment Term.

          (f) Enforcement. The Executive acknowledges that a breach of his
covenants contained in this Section 5 may cause irreparable damage to the
Company and the Affiliates, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, the Executive agrees that if he breaches or
threatens to breach any of the covenants contained in this Section 5, in
addition to any other remedy which may be available at law or in equity, the
Company and the Affiliates shall be entitled to specific performance and
injunctive relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing that monetary damages will not provide an
adequate remedy.

          (g) Scope of Covenants. The Company and the Executive further
acknowledge that the time, scope, geographic area and other provisions of this
Section 5 have been specifically negotiated by sophisticated commercial parties
and agree that all such provisions are reasonable

-5-



--------------------------------------------------------------------------------



 



under the circumstances of the activities contemplated by this Agreement. In the
event that the agreements in this Section 5 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of their extending for too
great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, they shall be interpreted to
extend only over the maximum period of time for which they may be enforceable
and/or over the maximum geographical area as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they may be
enforceable, all as determined by such court in such action.

     6. Termination. The employment of the Executive hereunder shall
automatically terminate at the end of the Employment Term. The employment of the
Executive hereunder and the Employment Term may also be terminated at any time
by the Company with or without Cause. For purposes of this Agreement, except as
otherwise provided in Section 8, “Cause” shall mean: (i) embezzlement, theft or
misappropriation by the Executive of any material property of the Company or an
Affiliate; (ii) any material breach by the Executive of the Executive’s
covenants under Section 5; (iii) any breach by the Executive of any other
material provision of this Agreement which breach is not cured, to the extent
susceptible to cure, within thirty (30) days after the Company has given written
notice to the Executive describing such breach; (iv) willful failure by the
Executive to perform the duties of his employment hereunder which continues for
a period of fourteen (14) days following written notice thereof by the Company
to the Executive; (v) the conviction of, or a plea of nolo contendere (or a
similar plea) to, any criminal offense that is a felony or involves fraud, or
any other criminal offense punishable by imprisonment of at least one year or
materially injurious to the business or reputation of the Company involving
theft, dishonesty, misrepresentation or moral turpitude; (vi) gross negligence
or willful misconduct on the part of the Executive in the performance of his
material duties as an employee, officer or director of the Company or an
Affiliate; (vii) the Executive’s commission of intentional, wrongful material
damage to material property of the Company or an Affiliate; (viii) any chemical
dependence of the Executive which materially adversely affects the performance
of his duties and responsibilities to the Company or an Affiliate (excluding any
legal drug prescribed for the Executive by a physician not resulting in or
related to Disability of the Executive); or (ix) the Executive’s violation of
the Company’s or an Affiliate’s code of ethics, code of business conduct or
similar policies applicable to the Executive, including but not limited to, the
Company’s Code of Ethics for the Chief Executive Officer and the Senior
Financial Officers. The existence or non-existence of Cause shall be determined
in good faith by the Board pursuant to a vote of at least two-thirds of the
members of the Board (other than the Executive). The employment of the Executive
may also be terminated at any time by the Executive by notice of resignation
delivered to the Company not less than ninety (90) days prior to the effective
date of such resignation.

     7. Severance. (a) Except as otherwise provided in Section 8, if the
Executive’s employment hereunder is terminated during the Employment Term (1) by
the Company other than for Cause or due to Disability, death or expiration of
the Employment Term following notice by the Company not to extend the Employment
Term in accordance with Section 3, or (2) by the Executive for Good Reason, the
Executive shall be entitled to receive as severance: (i) an amount equal to
$1,000,000 per year for two (2) years (payable, at the Company’s option, in a
lump-sum or in equal installments in accordance with the Company’s payroll
procedures during the two-year period following the date of the Executive’s
termination) (such two-year period, the

-6-



--------------------------------------------------------------------------------



 



“Severance Period”); (ii) continued medical and dental benefits described in
Section 4(c) for the Severance Period, at the same rate of employee and Company
shared costs of such coverage as in effect from time to time for active
employees of the Company, and (iii) a pro rata portion (based on the number of
days the Executive was employed by the Company during the calendar year of
termination) of any incentive bonus otherwise payable in accordance with
Section 4(b)(1) for the year of termination of the Executive’s employment,
payable no earlier than the date on which such bonus, if any, would have been
paid under the applicable plan or policy of the Company absent such termination
of employment. With respect to any such continued medical and dental benefits
described in clause (ii) of the immediately preceding sentence for which the
Executive is eligible, (I) if the Company cannot continue such benefits, the
Company shall pay the Executive for the cost of such benefits; (II) such
benefits shall be discontinued in the event the Executive becomes eligible for
similar benefits from a successor employer (and the Executive’s eligibility for
any such benefits shall be reported by the Executive to the Company); and
(III) the Executive’s period of “continuation coverage” for purposes of
Section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”), shall
be deemed to commence on the date of the Executive’s termination of employment.

          (b) For purposes of this Agreement:

          (1) “Good Reason” shall mean the occurrence, without the Executive’s
consent, of any of the following events: (i) a reduction in the Executive’s rate
of base salary stated in Section 4(a); (ii) an action by the Company to
materially change the terms and conditions of the Executive’s annual incentive
bonus in a manner which disproportionately adversely affects the Executive in
relation to other employees of the Company or any Affiliate who at such time are
or may be entitled to an annual incentive bonus from the Company or such
Affiliate (for the avoidance of doubt, changes in the value or performance of
the Company or an Affiliate that have the effect of reducing such bonus in
accordance with the terms of the bonus arrangement shall not be deemed to
constitute Good Reason pursuant to this clause (ii) of Section 7(b)(1));
(iii) an action by the Company resulting in a material adverse change in the
Executive’s reporting responsibilities or a material diminution in the
Executive’s duties or direct reports; (iv) the reassignment by the Company of
the Executive to a principal place of employment outside a fifty (50)-mile
radius of the Company’s current headquarters located in Cuyahoga Falls, Ohio
(other than ordinary travel requirements); (v) the failure of the Executive to
be elected or re-elected to the Board as contemplated by Section 1; or (vi) a
material breach of any material provision of this Agreement by the Company
(which is not in connection with the termination of the Executive’s employment
for Cause or due to the Executive’s Disability); provided, however, that the
occurrence of any event described in clause (iii) or (iv) of this
Section 7(b)(1) may only constitute Good Reason if the relevant circumstances or
conditions are not remedied by the Company within thirty (30) days after receipt
by the Company of written notice thereof from the Executive.

          (2) “Disability” shall mean “total disability” within the meaning of,
and pursuant to which the Executive has commenced the receipt of benefits under,
the Company’s long-term disability plan applicable to the Executive, or, in the
absence thereof, an inability to perform duties and services as an employee of
the Company by reason of a medically determinable physical or mental impairment,
supported by medical evidence,

-7-



--------------------------------------------------------------------------------



 



which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than six (6) months, as determined
by the Board in its good faith discretion.

     8. Change in Control. This Section 8 will be binding upon the Restatement
Date, but notwithstanding anything in this Agreement to the contrary, this
Section 8 will not be operative unless and until a Change in Control occurs.
Upon the occurrence of a Change in Control at any time during the Employment
Term, this Section 8 shall become immediately operative without further action;
provided, however, that if, prior to a Change in Control, the Executive ceases
for any reason to be an employee of the Company and any Affiliate, the
effectiveness of this Section 8 will immediately terminate without further
action and be of no further effect. Certain capitalized terms used in this
Section 8 are defined for purposes of this Section 8 in Section 8(e).

          (a) Termination Following a Change in Control. In the event of a
Change in Control, if the Executive’s employment is terminated by the Company or
an Affiliate during the Post-Change Period, the Executive shall be entitled to
the benefits provided by Section 8(c) unless such termination is the result of
the occurrence of one or more of the following events:



  (i)   The Executive’s death;     (ii)   If the Executive becomes permanently
disabled within the meaning of, and begins actually to receive disability
benefits under, the long-term disability plan applicable to the Executive
immediately prior to the Change in Control; or     (iii)   Cause (as defined in
Section 8(e)(i)).

If, during the Post-Change Period, the Executive’s employment is terminated by
the Company or an Affiliate other than as described in clause (i), (ii) or
(iii) of this Section 8(a), the Executive will be entitled to the benefits
provided by Section 8(c).

          (b) Termination by Executive. In the event of a Change in Control, the
Executive may terminate employment with the Company during the Post-Change
Period with the right to severance compensation as provided in Section 8(c) upon
the occurrence of one or more of the following events (regardless of whether any
other reason, other than death, permanent disability or Cause, for such
termination has occurred, including other employment):



  (i)   the failure to maintain the Executive in the position, or a
substantially equivalent or superior position, with the Company and/or with a
direct or indirect parent company of the Company that the Executive held
immediately prior to the Change in Control, which is not remedied by the Company
within 10 calendar days after receipt by the Company of notice from the
Executive of such failure;     (ii)   (A) a reduction in the Executive’s base
salary pursuant to Section 4(a) hereof or (B) the termination or significant
reduction in the aggregate of the Executive’s right to participate in employee
benefit plans or programs of the Company as in effect prior to the Change in
Control (other than

-8-



--------------------------------------------------------------------------------



 



Incentive Pay (as hereinafter defined) or any other bonus, incentive or stock or
equity-based compensation or benefits), in either case which is not remedied by
the Company within 10 calendar days after receipt by the Company of notice from
the Executive of such reduction or termination;



  (iii)   a reduction or elimination of the Executive’s opportunity to earn
Incentive Pay pursuant to any plan or program in effect immediately prior to the
Change in Control which is not remedied by the Company within 10 calendar days
after receipt by the Company of notice from the Executive of such reduction or
elimination (for the avoidance of doubt, changes in the value or performance of
the Company or an Affiliate or successor of either following the Change in
Control shall not be considered a reduction or elimination of the Executive’s
opportunity to earn Incentive Pay); or     (iv)   the Company requires the
Executive to have his principal place of work changed to any location that is
more than 35 miles from the location thereof immediately prior to the Change in
Control, without his prior written consent.

          (c) Change in Control Severance. If, following the occurrence of a
Change in Control, the Company or an Affiliate terminates the Executive’s
employment during the Post-Change Period other than as described in clause (i),
(ii) or (iii) of Section 8(a), or if the Executive terminates his employment
pursuant to Section 8(b), the Executive shall not be entitled to the severance
compensation described in Section 7, and the Company will (i) pay or cause to be
paid to the Executive the amounts described in Sections 8(c)(1), 8(c)(2),
8(c)(3), 8(c)(6) and 8(c)(7) within five business days after the Termination
Date; (ii) pay or cause to be paid to the Executive the amount described in
Section 8(c)(4), such amount to be payable no earlier than the date on which
such Incentive Pay, if any, would have been paid under the applicable plan or
policy of the Company absent such termination of employment; and (iii) provide
the Executive the benefits described in Section 8(c)(5) for the period described
therein.



  (1)   A lump sum payment in an amount equal to all Base Pay and Incentive Pay
(other than for the calendar year of such termination of employment) owed to the
Executive for periods on or prior to the Termination Date.



  (2)   A lump sum payment in an amount equal to two times the Executive’s base
salary pursuant to Section 4(a) (at the rate in effect immediately prior to the
Termination Date).     (3)   A lump sum payment equal to two times Incentive Pay
(in an amount equal to the highest amount of Incentive Pay earned by the
Executive in any calendar year during the three calendar years immediately
preceding the calendar year in which the Change in Control occurred).     (4)  
In the event that the Termination Date occurs after June 30 in any calendar
year, a lump sum payment equal to one times Incentive Pay for such calendar
year, multiplied by a fraction, the numerator of which is the number of days
between (and including) January 1 of the calendar year in

-9-



--------------------------------------------------------------------------------



 



which the Termination Date occurs and the Termination Date, and the denominator
of which is 365.



  (5)   For a period of 24 months following the Termination Date (the
“Continuation Period”), the Company will provide the Executive with medical,
dental and life insurance benefits consistent with the terms in effect for such
benefits for active employees of the Company during the Continuation Period. If
and to the extent that any benefit described in this Section 8(c)(5) is not or
cannot be paid or provided under any Company plan or program, then the Company
will pay or provide for the payment to the Executive, his dependants and
beneficiaries, of such employee benefits. Without otherwise limiting the
purposes of Section 8(d), employee benefits otherwise receivable by the
Executive pursuant to this Section 8(c)(5) will be reduced to the extent
comparable welfare benefits are actually received by the Executive from another
employer during the Continuation Period following the Executive’s Termination
Date, and any such benefits actually received by the Executive shall be reported
by the Executive to the Company.     (6)   The Company will pay to the Executive
the cost of employee outplacement services for the Executive in the amount of
$30,000.     (7)   The Company will pay the Executive a two-year automobile
allowance in the amount provided to the Executive immediately prior to the
Termination Date.

          (d) No Mitigation Obligation; Effect on Other Rights The payment of
the severance compensation by the Company to the Executive in accordance with
the terms of this Section 8 is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Section 8 by seeking other employment or otherwise,
except as expressly provided in the last sentence of Section 8(c)(5). This
Section 8 will not affect any rights (other than any rights to severance,
termination, retention or similar compensation or benefits) that the Executive
may have pursuant to any agreement, plan or policy of the Company or a
Subsidiary providing employee benefits, which rights shall be governed by the
terms thereof.

          (e) Certain Defined Terms. The following terms have the following
meanings when used in this Section 8:



  (i)   “Cause” means that, prior to any termination pursuant to Section 8(b),
the Executive shall have:



  (1)   been convicted of a criminal violation involving fraud, embezzlement or
theft;     (2)   committed intentional wrongful damage to property of the
Company or any Affiliate; or

-10-



--------------------------------------------------------------------------------



 



  (3)   committed intentional wrongful disclosure of confidential information of
the Company or any Affiliate.

Nothing herein will limit the right of the Executive or his beneficiaries to
contest the validity of any determination by the Company to terminate the
Executive for Cause.



  (ii)   “Change in Control” means (A) a stock sale, merger, consolidation,
combination, reorganization or other transaction involving the Company resulting
in less than fifty percent (50%) of the combined voting power of the surviving
or resulting entity being owned by the shareholders of the Company immediately
prior to such transaction; (B) a stock sale, merger, consolidation, combination,
reorganization or other transaction involving AMH or Parent resulting in less
than fifty percent (50%) of the combined voting power of the surviving or
resulting entity being owned by the shareholders of AMH or Parent, as
applicable, immediately prior to such transaction or (C) the liquidation or
dissolution of the Company, AMH or Parent or the sale or other disposition of
all or substantially all of the assets or business of the Company, AMH or Parent
(other than, in the case of either clause (A), (B) or (C) above, in connection
with any employee benefit plan of the Company or an Affiliate).     (iii)  
“Incentive Pay” means an annual cash bonus or annual cash incentive
compensation, in addition to base salary, made or to be made in regard to
services rendered in any year or other period pursuant to any bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of the Company or an
Affiliate, or any successor thereto; provided that the Incentive Pay shall not
include any stock options or other stock-based compensation or any special
management bonuses paid in connection with the debt offering or recapitalization
of AMH and/or another Affiliate during calendar year 2004. For the avoidance of
doubt, as of the date hereof, Incentive Pay shall mean the annual incentive
bonus arrangement described in Section 4(b).     (iv)   “Post-Change Period”
means the period of time commencing on the date of the first occurrence of a
Change in Control and continuing until the second anniversary of the occurrence
of such Change in Control.     (v)   “Termination Date” means the date on which
the Executive’s employment with the Company or an Affiliate is terminated.

     9. Termination of Compensation and Benefits; Execution of Release;
Coordination of Provisions. If the Executive’s employment terminates otherwise
than in a termination entitling him to severance pay and benefits pursuant to
Section 7 or Section 8, the Executive shall not be entitled to any severance,
termination pay or similar compensation or benefits, provided that the Executive
shall be entitled to any benefits then due or accrued in accordance with the
applicable

-11-



--------------------------------------------------------------------------------



 



employee benefit plans of the Company or applicable law, including COBRA. As a
condition of receiving any severance compensation for which the Executive
otherwise qualifies under Section 7 or Section 8, the Executive agrees to
execute a general release of the Company and the Affiliates and their respective
officers, directors and employees from any and all claims, obligations and
liabilities of any kind whatsoever arising from or in connection with the
Executive’s employment or termination of employment with the Company or this
Agreement (including, without limitation, civil rights claims), in such form as
is reasonably requested by the Company. Any severance compensation and benefits
to which the Executive may be entitled under Section 8 shall be in lieu of any
severance compensation or benefits to which the Executive may be entitled under
Section 7. The Executive acknowledges and agrees that, except as specifically
described in Section 7 or Section 8, all of the Executive’s rights to any
compensation, benefits (other than base salary earned through the date of
termination of employment and any benefits due or accrued prior to termination
of employment in accordance with the applicable employee benefit plans of the
Company or applicable law), bonuses or severance from the Company or any
Affiliate after termination of the Employment Term shall cease upon such
termination. In the event of any termination of the Executive’s employment, the
Executive shall have no duty to mitigate the amount of any severance to which he
may be entitled pursuant to Section 7(a) by seeking other employment or
otherwise, and any severance to which the Executive is entitled pursuant to
Section 7(a) shall be determined without regard to whether the Executive obtains
any other employment (subject to clause (II) of the second sentence of
Section 7(a), relating to discontinuation of Company medical and dental
benefits, and the Executive’s obligations under Section 5).

     10. Limitation on Payments and Benefits. Notwithstanding any provision of
this Agreement to the contrary, no amount or benefit shall be paid or provided
under this Agreement to an extent or in a manner that would result in payments
or benefits (or other compensation) not being fully deductible by the Company or
an Affiliate for federal income tax purposes because of Section 280G of the Code
(the “Code”), or any successor provision thereto (or that would result in the
Executive being subject to the excise tax imposed by Section 4999 of the Code,
or any successor provision thereto). The determination of whether any such
payments or benefits to be provided under this Agreement or otherwise would not
be so deductible (or whether the Executive would be subject to such excise tax)
shall be made at the expense of the Company, if requested by either the
Executive or the Company, by a firm of independent accountants or a law firm
selected by the Company and reasonably acceptable to the Executive. In the event
that any payment or benefit intended to be provided under this Agreement or
otherwise would constitute a “parachute payment,” as defined in Section 280G of
the Code, the Executive shall be entitled to designate the payments and/or
benefits to be reduced or modified so that the Company or an Affiliate is not
denied any federal income tax deductions for any such parachute payment because
of Section 280G of the Code (or so that the Executive is not subject to the
excise tax imposed by Section 4999 of the Code). The Company shall provide the
Executive with all information reasonably requested by the Executive to permit
the Executive to make such designation. In the event that the Executive fails to
make such designation within 10 business days of the Termination Date, the
Company may effect such reduction in any manner it deems appropriate.

     11. Notice. Any notices required or permitted hereunder shall be in writing
and shall be deemed to have been given when personally delivered or when mailed,
certified or registered

-12-



--------------------------------------------------------------------------------



 



mail, or sent by reputable overnight courier, postage prepaid, to the addresses
set forth as follows:

     
If to the Company:
  Associated Materials Incorporated

  3773 State Road

  Cuyahoga Falls, Ohio 44223
 
   
With copies to:
  Harvest Partners, Inc.

  280 Park Avenue, 33rd Floor

  New York, New York 10017

  Attention: Ira D. Kleinman
 
   
and
   
 
   

  White & Case LLP

  1155 Avenue of the Americas

  New York, New York 10036

  Attention: Oliver C. Brahmst, Esq.
 
   
If to the Executive:
  Michael Caporale, Jr.

  3668 Shetland Trail

  Richfield, Ohio 44286
 
   
With copies to:
  Day, Berry & Howard LLP

  One Canterbury Green

  Stamford, CT 06901

  Attention: Sabino Rodriguez III, Esq.

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.

     12. General.

          (a) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.

          (b) Construction and Severability. If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.

          (c) Assignability. The Executive may not assign his interest in or
delegate his duties under this Agreement. This Agreement is for the employment
of the Executive,

-13-



--------------------------------------------------------------------------------



 



personally, and the services to be rendered by him under this Agreement must be
rendered by him and no other person. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the Company and its successors and
assigns. Without limiting the foregoing and notwithstanding anything else in
this Agreement to the contrary, the Company may assign this Agreement to, and
all rights hereunder shall inure to the benefit of, any subsidiary of the
Company or any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger, consolidation or otherwise.

          (d) Warranty by the Executive. The Executive represents and warrants
to the Company that the Executive is not subject to any contract, agreement,
judgment, order or decree of any kind, or any restrictive agreement of any
character, that restricts the Executive’s ability to perform his obligations
under this Agreement or that would be breached by the Executive upon his
performance of his duties pursuant to this Agreement.

          (e) Compliance with Rules and Policies. The Executive shall perform
all services in accordance with the lawful policies, procedures and rules
established by the Company and the Board. In addition, the Executive shall
comply with all laws, rules and regulations that are generally applicable to the
Company or its subsidiaries and their respective employees, directors and
officers.

          (f) Withholding Taxes. All amounts payable hereunder shall be subject
to the withholding of all applicable taxes and deductions required by any
applicable law.

          (g) Entire Agreement; Modification. This Agreement, together with the
Indemnification Agreement between the Company and the Executive, dated
August 25, 2000, and any other written agreements between the Company or Parent
and the Executive expressly contemplated by this Agreement, constitute the
entire agreement of the parties hereto with respect to the subject matter
hereof, supersedes all prior agreements and undertakings, both written and oral,
and may not be modified or amended in any way except in writing by the parties
hereto. To the extent that any provision of this Agreement conflicts with a
provision of any other written agreement between the Company or Parent and the
Executive (without regard to when such other agreement was executed), the
provisions of this Agreement shall govern. As of the date hereof, the
Predecessor Agreement shall be cancelled and be of no further force or effect,
without the payment of any additional consideration by or to either of the
parties thereto.

          (h) Duration. Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.

          (i) Survival. The covenants set forth in Section 5 and the parties’
respective rights and obligations under Section 8 shall survive and shall
continue to be binding upon the Executive and the Company as the case may be,
notwithstanding the termination or expiration of this Agreement or the
termination of the Executive’s employment following a Change in Control for any
reason whatsoever.

          (j) Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be

-14-



--------------------------------------------------------------------------------



 



performed by, the other party shall be deemed a waiver of a similar or
dissimilar requirement, provision or condition of this Agreement at the same or
any prior or subsequent time. Any such waiver shall be express and in writing,
and there shall be no waiver by conduct. Pursuit by either party of any
available remedy, either in law or equity, or any action of any kind, does not
constitute waiver of any other remedy or action. Such remedies are cumulative
and not exclusive.

          (k) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

          (l) Section References. The words Section and paragraph herein shall
refer to provisions of this Agreement unless expressly indicated otherwise.

          IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have hereunto executed this Agreement as of the day and year first written
above.

              ASSOCIATED MATERIALS INCORPORATED
 
       
Date: July 28, 2004
  By:   /s/ D. Keith LaVanway

       

      Name: D. Keith LaVanway

      Title: Vice President-Chief Financial Officer

                     and Secretary
 
       

      MICHAEL CAPORALE, JR.
 
       
Date: July 28, 2004
      /s/ Michael Caporale, Jr.

       

For the sole and limited purpose of evidencing its agreement with and consent to
the matters stated in clause (a) of the fourth sentence of Section 1 and in
Section 4(b)(2) of this Agreement:

              AMH HOLDINGS, INC.
 
       
Date: July 28, 2004
  By:   /s/ Ira D. Kleinman

       

      Name: Ira D. Kleinman

      Title: Chairman of the Board

-15-



--------------------------------------------------------------------------------



 



Exhibit A

Annual Incentive Bonus

     The Executive’s annual incentive bonus for each calendar year during the
Employment Term, beginning with calendar year 2004, shall be a percentage of the
Executive’s base salary based upon the year over year growth in EBITDA stated as
a percentage change in EBITDA (the “Growth Rate”) as follows:

          Growth Rate Hurdles   Percentage of Base Salary
Less than 5.00%
  Zero  
5.00%
    20.00 %  
10.00%
    100.00 %  
15.00% or greater
    200.00 %

          If the actual Growth Rate for a particular calendar year is between
two Growth Rate Hurdles, the applicable percentage of base salary shall be
determined by linear interpolation based on the difference between such Growth
Rate Hurdles. Notwithstanding the foregoing, if the actual Growth Rate is less
than 5.00% the bonus shall be zero, and if the actual Growth Rate is equal to or
greater than 15.00% the bonus shall be 200.00% of base salary. For purposes of
the Executive’s annual incentive bonus and the computation thereof:



1.   Base salary shall mean the annual rate of base salary in effect under the
Employment Agreement as of April 1 of the calendar year to which the bonus
relates.   2.   EBITDA shall mean the consolidated net income of AMH, adjusted
to exclude deduction of interest expense (net of interest income), income taxes,
depreciation and amortization and the Harvest Fee pursuant to the Management
Agreement, dated as of April 19, 2002, between Harvest Partners, Inc. and
Associated Materials Incorporated, as amended from time to time, and to exclude
gain or loss from sale of capital assets, and including deduction of all bonuses
paid or accrued with respect to the Executive and all other officers and
employees of AMH and its subsidiaries (including, without limitation, the
Executive’s bonus hereunder), for the relevant calendar year, calculated
otherwise in accordance with generally accepted accounting principles, subject
to any adjustments made in good faith by the Board. EBITDA shall be determined
by the Company’s management, subject to audit or review by AMH’s external
accountants and approval, in good faith, by the Board. EBITDA shall exclude,
without duplication, any transaction- or merger-related costs which are expensed
rather than capitalized; any revenue, expense, gain or loss from operations
divested during the relevant calendar year; the effect of inventory write-ups
made due to purchase accounting; any special management bonuses paid in
connection with the debt offering or recapitalization of AMH and/or another
Affiliate during calendar year 2004; and any other non-recurring, extraordinary
items subject to approval, in good faith, by the Board.

 



--------------------------------------------------------------------------------



 



Exhibit A



3.   Any annual incentive bonus to which the Executive is entitled under this
Agreement for any calendar year shall be paid in a cash lump-sum within thirty
days following the close of AMH’s books and completion of AMH’s annual audit by
its external accountants for such calendar year.

The Executive’s entitlement to an annual incentive bonus shall be determined by
the Board in good faith in accordance with this Exhibit A.

-17-